CONVERTIBLE NOTE

THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF HOLDER THAT IT
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE
OR OTHER DISTRIBUTION THEREOF. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OR CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

CONVERTIBLE NOTE

November __, 2011

$_______ Irvine, California

 

1. Principal. For value received, Quantum Fuel Systems Technologies Worldwide,
Inc., a Delaware corporation ("Company"), hereby promises to pay to the order of
___________ ("Payee"), whose address is as set forth below, or such other
address as the holder of this Convertible Note (this "Note") may designate in
writing, the principal sum of $______. This Note is part of an offering of
Convertible Promissory Notes and associated warrants being made by the Company
(the "Offering") and the other purchasers of Notes in such Offering are referred
to as the "Other Payees" and all the Notes issued in such Offering, including
this Note are referred to as the "Notes".

2. Interest; Subordination.

(i) This Note shall bear interest at a rate per annum of 10% of the original
principal value of this Note, which interest shall accrue and be payable
quarterly in arrears on January 1, April 1, July 1 and October 1; provided,
however, in the event that an Event of Default occurs, the interest rate shall
be 18% per annum.

(ii) As of November 4, 2011, the Company owes approximately $12.6 million to its
current senior secured lender, WB QT, LLC (the "Senior Debt Amount"). This Note
is subordinated in all respects to the outstanding Senior Debt Amount and is an
unsecured obligation of the Company.

3. Maturity. Subject to the conversion provision set forth in Section 4 hereof,
the principal of this Note shall be due and payable in full on the first
anniversary of the date hereof.

4. Conversion.

(i) Optional Conversion. To the extent outstanding, up to the original principal
amount of this Note may be converted in whole or in part at the option of the
Payee at any time after the issuance date hereof, and prior to prepayment of the
Note by the Company or the Maturity Date, into shares of the Company's common
stock, $0.02 par value (the "Common Stock"), at a conversion price (the
"Conversion Price") equal to $2.7727 per share.

(ii) Mechanics of Conversion. Upon conversion of any portion of this Note, Payee
shall surrender this Note, duly endorsed, together with the Payee's duly
executed form of subscription attached hereto as Exhibit A at the principal
offices of the Company. At its expense, the Company will, as soon as practicable
thereafter, issue and deliver to Payee a legended certificate for the number of
shares of Common Stock to which Payee is entitled upon such conversion, together
with any cash or a check payable to Payee for any amounts payable as described
in Section 4(iii) below and a new Note evidencing the unconverted principal
balance of the Note. Upon conversion of any portion of this Note into Common
Stock, the Company will be forever released from all its obligations and
liabilities under the converted portion of this Note, including without
limitation the obligation to pay the principal amount that is so converted.

(iii) Fractional Shares. No fractional shares of capital stock shall be issued
upon conversion of this Note. In lieu of any fractional share to which Payee
would otherwise be entitled, the Company shall pay to Payee the amount of the
outstanding principal balance that is not so converted, such payment to be in
cash or by check.

(iv) No Rights as Stockholder. Payee understands that Payee shall not have any
of the rights of a stockholder with respect to the shares of Common Stock
issuable upon conversion of any principal of this Note, until such principal is
converted into capital stock of the Company as provided herein.

(v) Conversion Limitation. The Payee may not convert the principal of this Note
in amounts that would result in the sum of (i) the number of shares of Common
Stock beneficially owned by the Payee and its affiliates on such conversion
date, and (ii) the number of shares of Common Stock issuable upon the conversion
of such principal amount with respect to which the determination of this Section
4(v) is being made on such conversion date resulting in beneficial ownership by
the Payee and its affiliates of more than 9.99% of the outstanding shares of
Common Stock of the Company. For the purposes of this Section 4(v), beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Payee shall not be limited to successive conversions which
would result in the aggregate issuance of more than 9.99% (the "Maximum
Percentage"). By written notice to the Company, the Payee may from time to time
increase or decrease the Maximum Percentage to any other percentage not in
excess of 19.99% specified in such notice; provided that (i) any such increase
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company, and (ii) any such increase or decrease will apply only
to the Payee. The Payee may allocate which of the equity of the Company deemed
beneficially owned by the Payee shall be included in the 9.99% amount described
above and which shall be allocated to the excess above 9.99%.

(vi) Legend. The Payee understands that the Common Stock issuable upon
conversion of this Note will be "restricted securities" within the meaning of
Rule 144 under the 1933 Act and may not be sold, pledged, assigned or
transferred and must be held indefinitely in the absence of (i) an effective
registration statement under the 1933 Act and applicable state securities laws
with respect thereto or (ii) an opinion of counsel satisfactory to the Company
that such registration is not required. The stock certificates for the Common
Stock issuable upon conversion of this Note shall bear the following or similar
legend (in addition to such other restrictive legends as are required or deemed
advisable under any applicable law or any other agreement to which the Company
is a party):

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT, AND APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION."

The Payee consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Securities in order to implement the
restrictions on transfer set forth and described herein.

5. Prepayment. Subject to the conversion provision set forth in Section 4 above,
all payments shall be made in lawful money of the United States of America at
the principal office of the Company, or at such other place as the Payee hereof
may from time to time designate in writing to the Company. The Company shall
have the right to prepay in cash all or any portion of the principal hereof at
any time prior to maturity. The Company must provide the Payee at least thirty
(30) days advance written notice prior to exercising its prepayment rights under
this Section 5. Such notice shall state the portion of the principal hereof that
the Company intends to prepay. The Payee shall have the right to convert this
Note in whole or in part in accordance with Section 4 during such thirty (30)
day notice period.

6. Certain Adjustments. The Conversion Price is subject to adjustment from time
to time as set forth in this Section 6:

(i) Splits and Subdivisions. In the event the Company should at any time or from
time to time fix a record date for the effectuation of a split or subdivision of
the outstanding shares of Common Stock into a greater number of shares, then, as
of such record date (or the date of such split or subdivision if no record date
is fixed), the Conversion Price shall be appropriately decreased.

(ii) Combination of Shares. If the number of shares of Common Stock outstanding
at any time after the date hereof is decreased by a combination of the
outstanding shares of Common Stock, the Conversion Price shall be appropriately
increased.

(iii) Reclassification or Reorganization. If the shares of Common Stock issuable
upon the conversion of this Note shall be changed into the same or different
number of shares of any class or classes of stock, whether by capital
reorganization, reclassification or otherwise (other than a split or subdivision
provided for in Section 6(i) above or a combination of shares provided for in
Section 6(ii) above), then and in each such event the Payee shall be entitled to
receive upon the conversion of this Note the kind and amount of shares of stock
and other securities and property receivable upon such reorganization,
reclassification or other change, to which a holder of the number of shares of
Common Stock issuable upon the conversion of this Note would have received if
this Note had been converted immediately prior to such reorganization,
reclassification or other change, all subject to further adjustment as provided
herein.

7. Default. The Payee shall have the right upon the occurrence of any of the
following events to declare an event of default and elect to accelerate the
amount owing hereunder (individually, an "Event of Default" and collectively,
"Events of Default"):

 i.   the termination of existence of the Company, whether by dissolution or
      otherwise, or the appointment of a receiver or custodian for the Company
      or any part of its property if such appointment is not terminated or
      dismissed within thirty (30) days;
 ii.  the institution against the Company of any proceedings under the United
      States Bankruptcy Code or any other federal or state bankruptcy,
      reorganization, receivership or other similar law affecting the rights of
      creditors generally, which proceeding is not dismissed within sixty (60)
      days of filing;
 iii. the commencement by the Company of any voluntary proceedings under the
      United States Bankruptcy Code or any other federal or state bankruptcy,
      reorganization, receivership or other similar law affecting the rights of
      creditors generally;
 iv.  the failure to pay interest on the Note in accordance with Section 2
      hereunder within three (3) business days of when due; or

(v) an assignment by the Company for the benefit of its creditors or an
admission in writing by the Company of its inability to pay its debts as they
become due.

8. Cumulative Rights. No delay on the part of Payee in the exercise of any power
or right under this Note shall operate as a waiver thereof, nor shall a single
or partial exercise of any other power or right. Enforcement by the Payee of any
right or remedy for the payment hereof shall not constitute any election by the
Payee of remedies so as to preclude the exercise of any other remedy available
to the Payee.

9. Waivers. Except as otherwise set forth in this Note, the Company, for itself
and its legal representatives, successors and assigns, expressly waives
presentment, protest, demand, notice of dishonor, notice of nonpayment, notice
of maturity, notice of protest, presentment for the purpose of accelerating
maturity, and diligence in collection.

10. Modifications in Writing. No waiver or modification of any of the terms or
provisions of this Note shall be valid or binding unless set forth in a writing
signed by the Company and Payee, and then only to the extent therein
specifically set forth.

11. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed facsimile if sent during the normal
business hours of the recipient, if not, then on the next business day; (iii)
one (1) business day after deposit with a nationally recognized overnight
courier designating next business day delivery; or (iv) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid. All communications shall be sent to the address or facsimile
number as set forth on the signature page hereof or at such other address as
such party may designate by ten (10) days' advance written notice to the other
parties.

12. Entire Agreement; Severability. This Note constitutes the full and entire
understanding, promise and agreement between the Company and Payee with respect
to the subject matter hereof, and it supersedes, merges and renders void every
other prior written and/or oral understanding, promise or agreement between the
Company and Payee. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note, the balance of the Note shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms, and the parties
shall use good faith to negotiate a substitute, valid and enforceable provision
that replaces the excluded provision and that most nearly effects the parties'
intent in entering into this Note.

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

13. Governing Law. This Note is being executed and delivered and is intended to
be performed, in the State of Delaware, and the laws of such state shall govern
the construction, validity, enforcement and interpretation hereof, except to the
extent federal laws otherwise govern the validity, construction, enforcement and
interpretation hereof.

14. Headings. The headings of the paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

15. Successors and Assigns. All of the promises and agreements in this Note
contained by or on behalf of the Company shall bind its successors and assigns,
whether so expressed or not; provided, however, that the Company may not,
without the prior written consent of Payee, assign any rights, duties, or
obligations under this Note.

16. Counterparts. This instrument may be executed in counterparts and delivered
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

17. Rights Upon a Change in Control. All of the principal and interest under the
Notes then outstanding shall automatically become immediately due and payable
upon the consummation of a Change of Control of the Company prior to the
Maturity Date. "Change of Control" means any Fundamental Transaction other than
(A) a consolidation or merger with or into another person or entity in which the
beneficial owners of the Company's then outstanding voting securities
immediately prior to such transaction beneficially own securities representing
fifty percent (50%) or more of the aggregate voting power of then outstanding
voting securities of the resulting or acquiring corporation (or any parent
thereof), or their equivalent if other than a corporation, in such transaction,
or (B) pursuant to a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company. "Fundamental
Transaction" means (1) that the Company shall, directly or indirectly, in one or
more related transactions, (a) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another person or entity, or (b) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another person or entity, or (c) be the
subject of a purchase, tender or exchange offer that is accepted by the holders
of more than the 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the person or persons making or party to, or
associated or affiliated with the persons making or party to, such purchase,
tender or exchange offer), or (d) consummate a stock purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another person or
entity whereby such other person or entity (or parent of such other person or
entity) acquires more than the 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by the other person or entity (or
other persons or entities) making or party to, or associated or affiliated with
the other persons or entities making or party to, such stock purchase agreement
or other business combination), or (2) a termination of trading.

[Signatures appear on the following page.]

IN WITNESS WHEREOF

, the Company has caused this instrument to be duly executed as of the date
first set forth above.



 

COMPANY:

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

 

By: /s/ W. Brian Olson

Name: W. Brian Olson

Its: Chief Financial Officer

ACKNOWLEDGED AND AGREED

:

PAYEE:

Acknowledgement contained in the Omnibus Signature Page in the Subscription
Agreement

Name: __/s/ Payee__________________________

 

 

 

 

 

 

EXHIBIT A CONVERTIBLE NOTE



FORM OF SUBSCRIPTION



(To be signed only on conversion of Convertible Note)



To: QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.



The undersigned, pursuant to the provisions set forth in the attached
Convertible Note, hereby irrevocably elects to convert $_________ of the
principal balance of such Convertible Note into ________ shares of the Common
Stock of the Company.

Please issue a certificate or certificates representing ________ shares of
Common Stock in the name of the undersigned or in such other name or names as
are specified below:





(Name)



 





(Address)

The undersigned represents that the undersigned is an "accredited investor" as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended, and that the aforesaid shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws. The undersigned further represents
that the aforesaid conversion complies with Section 4(v) of the Convertible
Note.

 



(Signature must conform in all respects to name of the Payee as specified on the
face of the Convertible Note)



(Print Name)





(Address)

Dated: